*176Opinion by
Johnson, J.
At the trial it was stipulated that the issues and facts herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the-inspectors as not landed were not in fact landed. In accordance with stipulation and following the decision cited it was held that the merchandise reported as short by the discharging inspectors is subject to an allowance in duties as claimed. The protests were sustained to this extent.